UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                No. 97-4194

MELVIN QUICK,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                  No. 97-4527
GEMINI BOYD, a/k/a Jaraun Boyd,
a/k/a Gemini,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                No. 97-4535

MARCUS SIFFORD,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                No. 97-4538

CURTIS SIFFORD,
Defendant-Appellant.
UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 97-4622

TYRONE SIFFORD,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 98-4615

MELVIN QUICK,
Defendant-Appellant.

Appeals from the United States District Court
for the Western District of North Carolina, at Charlotte.
Richard L. Voorhees, District Judge; Richard L. Williams,
Senior District Judge, sitting by designation.
(CR-96-134-V)

Submitted: December 22, 1999

Decided: January 13, 2000

Before MURNAGHAN and MOTZ, Circuit Judges, and
HAMILTON, Senior Circuit Judge.

_________________________________________________________________

Nos. 97-4194, 97-4527, 97-4535, 97-4538, and 97-4622 affirmed and
No. 98-4615 dismissed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Noell Peter Tin, RAWLS & DICKENSON, P.A., Charlotte, North
Carolina; Leslie Carter Rawls, Charlotte, North Carolina; Calvin E.

                    2
Murphy, MURPHY & CHAPMAN, P.A., Charlotte, North Carolina;
John W. Totten, II, Charlotte, North Carolina; Lisa S. Costner, LISA
S. COSTNER, P.A., Winston-Salem, North Carolina; Michael A.
Grace, MICHAEL A. GRACE, P.A., Winston-Salem, North Carolina,
for Appellants. Mark T. Calloway, United States Attorney, Gretchen
C.F. Shappert, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

In these consolidated appeals, Melvin Quick, Gemini Boyd, Tyrone
Sifford, Marcus Sifford, and Curtis Sifford appeal their convictions
and sentences for conspiracy to possess with intent to distribute
cocaine and cocaine base in violation of 21 U.S.C.§ 841(a)(1) (1994)
and 21 U.S.C. § 846 (1994), and conspiracy to use and carry firearms
during and in relation to a drug trafficking crime in violation of 18
U.S.C.A. § 924(c), (n) (West Supp. 1999). Finding no reversible
error, we affirm in Nos. 97-4194, 97-4527, 97-4535, 97-4538, and 97-
4622. We dismiss Melvin Quick's additional appeal, No. 98-4615,
because his pro se notice of appeal was not filed within the applicable
appeal period, depriving this court of jurisdiction. See Fed. R. App.
P. 4(b).1

The Defendants raise nine issues on appeal: (1) whether the district
court committed plain error in its management of the trial and sen-
tencing hearing; (2) whether the district court's remarks to Defen-
dants regarding their decisions about whether to testify violated due
_________________________________________________________________
1 Quick's counsel filed a timely notice of appeal (No. 97-4194).
Accordingly, we have reviewed Quick's conviction and sentence in that
appeal.

                    3
process; (3) whether the district court abused its discretion by admit-
ting evidence of other crimes allegedly committed by Melvin Quick;
(4) whether the district court abused its discretion by allowing testi-
mony identifying Melvin Quick on redirect examination; (5) whether
the district court clearly erred in its finding that cocaine base was rea-
sonably foreseeable to Gemini Boyd; (6) whether the district court
abused its discretion in allowing Robert Harris to testify that he saw
Gemini Boyd with a .45 caliber handgun; (7) whether the district
court clearly erred in finding that Tyrone Sifford consented to a
search of his vehicle, and denying his motion to suppress evidence
from a February 8, 1992, search based on consent; (8) whether the
district court clearly erred in its determination that there was reason-
able suspicion to stop Tyrone Sifford's vehicle on June 12, 1995; and
(9) whether the district court clearly erred in its finding that the
actions of Tyrone Sifford constituted obstruction of justice, thereby
supporting a two-level enhancement pursuant to U.S. Sentencing
Guidelines Manual § 3C1.1 (1995 & Rev. Supp. 1997).

We find that the district court did not commit plain error in its
management of the trial. Although an allegation of district court
behavior that deprives a defendant of a fair trial is generally reviewed
for an abuse of discretion, see United States v. Castner, 50 F.3d 1267,
1272 (4th Cir. 1995), the plain error standard of review applies where,
as here, the defendant fails to object at trial. See Fed. R. Crim. P.
52(b). Absent a "high degree of favoritism or antagonism" making a
fair judgment impossible, a judge's courtroom administration is
immune and does not establish bias or partiality on behalf of the
court. Liteky v. United States, 510 U.S. 540, 555 (1994). Given the
large number of defendants and witnesses in this involved conspiracy
case, we find that the district court properly regulated the conduct of
the trial and ensured that the jury was not subjected to repetitive or
unnecessary information. See Castner, 50 F.3d at 1272; United States
v. Tindle, 808 F.2d 319, 327 (4th Cir. 1986).

We also find that the district court's remarks to the Defendants
regarding their decisions about whether to testify did not violate due
process. In support of their claim, the Defendants cite Webb v. Texas,
409 U.S. 95 (1972), which held that the trial judge's comments to a
witness "effectively drove that witness off the stand, and thus
deprived the petitioner of due process of law under the Fourteenth

                     4
Amendment." Id. at 98. In contrast, when viewed in light of the entire
record, we believe that the district court's comments in this case were
prompted by concern and a genuine desire to remind the Defendants
of the risks of testifying. We accordingly find that the district court's
admonition did not rise to the level of a Webb -type violation. See
United States v. Smith, 997 F.2d 674, 680 (10th Cir. 1993).

We find that the district court did not err in admitting evidence of
other crimes allegedly committed by Melvin Quick. We review a dis-
trict court's decision to admit evidence of bad acts under Fed. R.
Evid. 404(b) for abuse of discretion, see United States v. Mark, 943
F.2d 444, 447 (4th Cir. 1991), and will not reverse the district court's
determination unless it is "arbitrary or irrational." United States v.
Powers, 59 F.3d 1460, 1464 (4th Cir. 1995). In the first reference to
Quick's involvement in previous crimes, counsel objected to the foun-
dation for Robert Harris' statement that Quick was involved in a
shooting. In response, Harris explained that the shooting occurred
during a jewelry robbery. We find that counsel invited the admission
of this statement into evidence through the foundation objection.
Because Quick cannot complain of an error that he has invited, we
find that the district court did not err in admitting Harris' statement
regarding the robbery. See United States v. Herrera, 23 F.3d 74, 75
(4th Cir. 1994).

The second reference to Quick's involvement in previous crimes
occurred during the testimony of Bathsheeba Isabel, who alluded to
Quick robbing drug dealers. We find that the district court did not err
in admitting Isabel's statement because the robbery related directly to
the charge of conspiracy. See United States v. Chin, 83 F.3d 83, 88
(4th Cir. 1996) (stating that in a drug conspiracy, conversations
regarding murder-for-hire were intrinsic to the alleged crime and thus
were not Rule 404(b) evidence). Robbing other drug dealers of drugs
and money discourages competition in the local drug market and
allows the dealer to restock his inventory without having to pay for
more drugs. We therefore find no error in the district court's decision
to admit these prior acts into evidence.

We also find that the district court did not abuse its discretion by
allowing testimony identifying Melvin Quick on redirect examination.
Because counsel for another defendant elicited the identification of

                     5
Quick on cross-examination, to which Quick's attorney failed to
object, we find that there was no error in allowing the identification
again on redirect examination. We find that the district court did not
err in determining the type and quantity of cocaine that was reason-
ably foreseeable to Gemini Boyd. Credibility determinations involv-
ing the quantity of drugs are within the province of the sentencing
court and will not be overturned unless they are clearly erroneous. See
18 U.S.C. § 3742(e) (1994); Edwards v. United States, 523 U.S. 511,
513-14 (1998); United States v. Fisher, 58 F.3d 96, 1000 (4th Cir.
1995). We find that the district court had ample evidence, including
extensive trial testimony, the Government's summary of trial evi-
dence, detailed presentence reports, and witness testimony at the sen-
tencing hearing, to support its finding regarding the amount of
cocaine base attributable to Boyd. See United States v. Uwaeme, 975
F.2d 1016, 1021 (4th Cir. 1992) (holding that the sentencing court
may consider any relevant information that has sufficient indicia of
reliability to support its probable accuracy).

We find that the district court did not abuse its discretion in allow-
ing Robert Harris to testify that he saw Gemini Boyd with a .45 cali-
ber handgun. Boyd contends that Harris' testimony referred to an act
occurring before September 13, 1994, the effective date of 18
U.S.C.A. § 924(n) (West Supp. 1999). It is not clear from the record,
however, that Harris' statement necessarily referred to an observation
that took place prior to the effective date of the statute. Even assum-
ing his statement referred to this time period, we find that it was nev-
ertheless admissible with regard to the drug conspiracy charge.
Evidence that Boyd carried a weapon is relevant to proving a drug
conspiracy; "drug dealing is a dangerous and often violent enterprise."
United States v. Brockington, 849 F.2d 872, 876 (4th Cir. 1988),
overruled on other grounds by Bailey v. United States, 516 U.S. 137
(1995).

The district court did not err in denying Tyrone Sifford's motion
to suppress evidence from a February 8, 1992, search of his vehicle.
When reviewing the district court's denial of a motion to suppress, we
review the district court's legal conclusions de novo, but its factual
findings are reviewed for clear error. See United States v. Han, 74
F.3d 537, 540 (4th Cir. 1996); United States v. Williams, 10 F.3d
1070, 1077 (4th Cir. 1993). We find that Officer Hollar had reason-

                    6
able suspicion to stop Tyrone Sifford under Terry and its progeny, see
Terry v. Ohio, 392 U.S. 1, 22 (1968), based on the informant's tip and
Hollar's own observations and knowledge. See Alabama v. White, 496
U.S. 325, 330 (1990); United States v. Miller , 925 F.2d 695, 698-700
(4th Cir. 1991). Further, we find that the district court made a proper
credibility determination in finding that Tyrone Sifford consented to
the search of his vehicle, based on Sifford's signed confession and
Hollar's testimony. See United States v. Lamarr , 75 F.3d 964, 973
(4th Cir. 1996) (stating that the credibility of witnesses is within the
sole province of the finder of fact).

Tyrone Sifford also questions whether an anonymous tip received
by Officer Smith on June 12, 1995, was sufficiently reliable under
Alabama v. White to warrant a second search of his vehicle. Under
White, the investigating officer must test the reliability of an infor-
mant's tip either by obtaining corroborating details or by establishing
the trustworthiness of the informant. See White , 496 U.S. at 330-31;
United States v. Perrin, 45 F.3d 869, 872-73 (4th Cir. 1995). Because
Smith was unfamiliar with the informant, he needed to ascertain the
informant's reliability by obtaining corroborating details. Smith drove
to the location described by the informant and noted the yellow house
with a white car parked out front. Smith also knew that one of the cars
potentially involved in the murder/carjacking case was described as
a white car, possibly a Pontiac or Buick.

We need not decide whether the information possessed by Smith
was sufficient to constitute a reasonable suspicion. Even if we assume
that Smith lacked reasonable suspicion to stop Tyrone Sifford's vehi-
cle, it is clear that any resulting error was harmless. We set forth the
appropriate standard for harmlessness of a constitutional error in
United States v. Melgar, 139 F.3d 1005, 1016 (4th Cir. 1998). "An
error is harmless if viewing the record as a whole, it is clear beyond
a reasonable doubt that the jury would have returned a verdict of
guilty absent the testimony." Id. (citation omitted). Given the over-
whelming amount of evidence at trial implicating Tyrone Sifford in
the conspiracy, we are convinced beyond a reasonable doubt that the
jury would have returned a verdict of guilty even without evidence
seized from Sifford's vehicle on June 12, 1995.

We also find that the district court did not err in enhancing Tyrone
Sifford's sentence by two levels pursuant to USSG§ 3C1.1. The dis-

                    7
trict court's determination that a defendant engaged in conduct that
obstructed justice is a factual finding subject to a clearly erroneous
standard of review. See United States v. Puckett , 61 F.3d 1092, 1095
(4th Cir. 1995). We find that the district court made a proper credibil-
ity determination and did not clearly err in enhancing Sifford's sen-
tence. See United States v. Self, 132 F.3d 1039, 1042 (4th Cir. 1997).

Accordingly, we grant the Government's motion to submit case on
briefs, deny Tyrone Sifford's, Marcus Sifford's, and Curtis Sifford's
motions to file a pro se supplemental brief, and affirm the Defen-
dants' convictions and sentences. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

Nos. 97-4194, 97-4527, 97-4535, 97-4538,
and 97-4622 - AFFIRMED
No. 98-4615 - DISMISSED

                    8